DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 610, 620, and 630 appear to be missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 8/05/2021 appears to be acceptable.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim appears to be an exact duplicate of claim 3—one of these claims should be deleted.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim appears to be an exact duplicate of claim 8—one of these claims should be deleted.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim appears to be an exact duplicate of claim 13—one of these claims should be deleted.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim appears to be an exact duplicate of claim 11—one of these claims should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20130280152 in view of Silic et al. US 20140328739.

Re claim 1, Singh teaches a desulfurization-decarbonization apparatus for removing contaminants from exhaust gas comprising: a desulfurizing and decarbonizing reactor portion (e.g., Figs. 6-6A are exemplary, but the Office notes that Singh elsewhere teaches the same); an equipment portion (computer as in [104 and 116]); and a chemical storage portion (storage tank as in [55 and 113]; there are also plenty of structures in Figs. 2-6A that may be characterized as a “chemical storage portion”).
Singh fails to teach a modular desulfurization-decarbonization apparatus, with 
a desulfurizing and decarbonizing reactor module; an equipment module; and a chemical storage module.  Please note that the “module” terms here are not interpreted under 112(f), as the Office considers each term to be structural.
	Silic teaches modularity of such a system using ISO shipping containers (Fig. 3 and [127]).  For example, Silic teaches containers for raw materials and supplies for use with an emission control system, while another container contains exhaust gas treatment equipment.  Furthermore, the Office respectfully submits with official notice that the modularity of the equipment portion of Singh (i.e., a computer) would be unsurprising given the advancements in the modularity of such devices (e.g., laptops and the like).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Singh with “a modular desulfurization-decarbonization apparatus, with a desulfurizing and decarbonizing reactor module; an equipment module; and a chemical storage module” as taught by Silic and official notice, for the advantage of easy transportation and assembly [127].

Re claim 2, Singh and Silic teach claim 1, and they further teach wherein the equipment module (e.g., 652 in Fig. 6A can be in its own container per Silic—see [127]) comprises a recirculation tank (652, Fig. 6A).

	Re claim 3, Singh and Silic teach claim 2, and Singh further teaches wherein the recirculation tank (804, Fig. 8—see [101]) comprises a segregated spent sulfite tank (804—because the sulfite is either treated, i.e., spent, or reused).

Re claim 4, Singh and Silic teach claim 2, and Singh further teaches wherein the recirculation tank (804, Fig. 8—see [101]) comprises a segregated sulfite recirculation tank (804—because the sulfite is either treated, i.e., spent, or reused, meaning recirculated).

Re claim 5, Singh and Silic teach claim 1, and Singh further teaches wherein the recirculation tank (652, Fig. 6A) comprises a segregated makeup water tank (620 or 622, or the like as would be appreciated from 230 of Fig. 2—see [45 and 92]).

	Re claim 6, Singh and Silic teach claim 1, and Singh further teaches wherein the equipment module comprises a control system (computer as in [104 and 116]).

Re claim 7, Singh and Silic teach claim 1, and Singh and Silic further teach further comprising two or more chemical storage modules (e.g., in Fig. 6, 620, 622, 606, and 618 can be in one or more modules according to Silic—[127] and Fig. 3).

Re claim 10, Singh and Silic teach claim 1, and Singh further teaches wherein the desulfurizing and decarbonizing reactor module comprises a desulfurizer and a decarbonizer (as in Figs. 6-6A); wherein the decarborizer comprises a CO2-lean gas outlet (it inherently must); wherein the outlet is coupled to a ship exhaust funnel (as would be obvious to a person having ordinary skill in the art).  Silic teaches that such an arrangement is applicable to shipping (implicitly meaning ships).  Typically in the art, exhaust gas treatment components are intended to intervene in exhaust lines and clean exhaust, leaving a cleaner exhaust to be emitted—this is not to say that multiple exhaust outlets are never contemplated in some manner.  However, couple this with the fact that a ship exhaust funnel, like that being claimed, would carry with it the expectation among those having ordinary skill in the art that it is designed to emit exhaust in a particular manner with respect to the orientation and travel of the ship (among other things), not in a haphazard arrangement.  The weight of the evidence here strongly suggests that it would have been obvious to a person having ordinary skill in the art to recouple the exhaust emissions back to a ship’s exhaust funnel, so that exhaust is emitted per a ship’s design, rather than render the ship’s exhaust funnel a redundant feature of the ship.  The shipping containers of Silic imply a certain class of ship, the exhaust features of which may be substantial in structure.

Re claim 14, claim 14 is rejected under the same reasoning as claim 3, as claim 14 is identical to claim 3.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20130280152 in view of Silic et al. US 20140328739, and further in view of Farsad et al. US 20100229725.

Re claim 8, Singh and Silic teach claim 7, and it appears relatively obvious from Silic alone that containers may be stacked (as in Fig. 3).  Farsad is additional evidence to bolster this conclusion of obviousness [268].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Singh and Silic wit” wherein the two or more chemical storage modules are provided in a vertically stacked configuration” as taught by Farsad, for the sake of convenience in arranging the containers, as is evident in Farsad’s teachings [268].
Re claim 15, claim 15 is rejected under the same reasoning as claim 8, as claim 15 is identical to claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20130280152 in view of Silic et al. US 20140328739, and further in view of Ross et al. US 3748830.

Re claim 9, Singh and Silic teach claim 1.  Neither teaches wherein the chemical storage module comprises a hinged and spring-loaded floor opening.
Ross teaches wherein the chemical storage module comprises a hinged and spring-loaded floor opening (110, spring 117, and hinge 120 in Fig. 11—col. 14, lines 33-43).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Singh and Silic with “wherein the chemical storage module comprises a hinged and spring-loaded floor opening” as taught by Ross, for the advantage of relieving pressure in the event of freezing (110, spring 117, and hinge 120 in Fig. 11—col. 14, lines 33-43).  Singh likewise teaches water as a chemical additive [45], and Ross may be adopted as a safeguard.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20130280152 in view of Silic et al. US 20140328739, and further in view of Sierk et al. US 20140059518.

Re claim 11, Singh and Silic teach claim 1.  Neither teaches wherein the apparatus comprises: a port-side desulfurizing and decarbonizing reactor module; a starboard-side desulfurizing and decarbonizing reactor module; a port-side equipment module; a starboard-side equipment module; a port-side chemical storage module; and a starboard-side chemical storage module.
Sierk teaches a large ship (cruise ship) with port and starboard side engines.  The same configuration would have been easy to envision with respect to other large ships in light of Sierk.  With the motivation that engines are both port and starboard, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Singh in view of Silic with a port-side desulfurizing and decarbonizing reactor module; a starboard-side desulfurizing and decarbonizing reactor module; a port-side equipment module; a starboard-side equipment module; a port-side chemical storage module; and a starboard-side chemical storage module, by duplicating the components of Singh and Silic on each side for each engine.  Mere duplication of parts is not considered to be inventive, and their placement on either side with respect to each engine reasonably logically follows.

Re claim 17, claim 17 is rejected under the same reasoning as claim 11, as claim 17 is identical to claim 11.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 20130280152 in view of Silic et al. US 20140328739, and further in view of Rarig et al. US 20080282883.

Re claim 12, Singh and Silic teach claim 1, and Silic further teaches wherein each module is housed within a distinct shipping container [127] (see rejection of claim 1 above).  However, neither specifically teaches a standard ISO shipping container.
Rarig teaches a standard ISO shipping container [5, 11, 29, 44, and 46].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Singh and Silic with “a standard ISO shipping container” as taught by Rarig, as a simple substitution of one known container for another, for the predictable result of similarly providing a modular system.

Re claim 13, Singh, Silic, and Rarig teach claim 12.  Rarig further teaches wherein a size of each shipping container is independently selected from the group consisting of 10 ft., 20 ft., 40 ft., 20 ft. high cube, and 40 ft. high cube [46, 81, and 91].

Re claim 16, claim 16 is rejected under the same reasoning as claim 13, as claim 16 is identical to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110288184 teaches a similar modular treatment system (Figs. 6 and 7 and description therefor), which is relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746